Exhibit 10.1
 
 
 
 


LOAN EXTENSION AGREEMENT




This Loan Extension Agreement (the “Agreement”) is entered into as of November
11, 2015 (the “Execution Date”), to be effective as of November 1, 2015 (the
“Effective Date”), by and between HEALTHWAREHOUSE.COM, INC., a Delaware
corporation, HWAREH.COM, INC., a Delaware corporation, and HOCKS.COM, INC., an
Ohio corporation, jointly and severally, (collectively, “Borrower”), and MELROSE
CAPITAL ADVISORS, LLC, an Ohio limited liability company (together with its
successors and assigns, “Lender”).


WHEREAS, Borrower is indebted to Lender pursuant to the Amended and Restated
Promissory Note most recently dated March 1, 2015, in the original principal
amount of $750,000 (the “Note”);


WHEREAS, the Note is secured by the following (collectively, the
“Collateral”):  (i) a Security Agreement from Borrower dated March 28, 2013,
covering all business assets, including but not limited to accounts, inventory,
equipment, deposit accounts and general intangibles; (ii) UCC-1 financing
statements filed in the appropriate offices to perfect the Lender’s security
interests; (iii) Deposit Account Control Agreement dated August 18, 2014 between
Borrower, Lender and BB&T Corporation (formerly known as The Bank of Kentucky,
Inc.) with respect to Borrower’s deposit accounts at BB&T and (iv) Deposit
Account Control Agreement dated October 22, 2015 between Borrower, Lender and
Cheviot Savings Bank with respect to Borrower’s deposit accounts at Cheviot)
(collectively, the “Security Agreements” and together with the Note and all
other documents executed in connection with the loans evidenced by the Note, as
such have been amended and/or restated, will be collectively referred to herein
as the “Loan Documents”);


WHEREAS, the Note matured on November 1, 2015 and became due and payable in full
and remains unpaid;


WHEREAS, an Event of Default occurred under Section 9(iv) of the Note on August
21, 2015, based on a violation of Section 7(b) of the Note, which provides that
the Borrower will not “incur or permit to exist any…lien or charge of any kind
upon any of its property,” for a period of 10 days. Northlich, a creditor of
Borrower, obtained a judgment against Borrower in the Boone County Circuit Court
in the amount of $83,766.21, plus interest and costs (the “Judgment”), on August
11, 2015, and the Court issued a Notice of Judgment Lien on such date.
Therefore, an Event of Default occurred on August 21, 2015 — 10 days after the
date on which the judgment lien arose (the “Lien Default”);


WHEREAS, Lender further notified Borrower by letter dated September 15, 2015
that an Event of Default exists under Section 9(vii) of the Note due to an Order
of Garnishment on the Borrower’s deposit accounts at BB&T by Northlich, to
satisfy the Judgment, “which could reasonably be expected to have a material
adverse effect on the Collateral [Lender’s security interest in deposit
accounts] or on Borrower's financial condition, operations, assets or prospects”
(the “Collateral Default”, and together with the “Lien Default”, collectively,
the “Existing Defaults”);


WHEREAS, Lender filed an objection to the Northlich garnishment with the Court,
and the Court is currently reviewing the pleadings filed by the parties to the
case to determine whether the garnished funds in the amount of the Judgment will
be paid to Northlich or to Lender;


WHEREAS, Borrower has requested Lender to, and Lender has agreed to, temporarily
extend the term of the Note while the Court is making its decision which may
cure the Existing Defaults, and to temporarily increase the principal amount of
the Note to meet the Borrower’s current working capital needs;
 
 
 
 
 
 


 
- 1 -

--------------------------------------------------------------------------------

 


 

 


WHEREAS, Borrower acknowledges and agrees that, as of  November 10, 2015, they
owe the Lender the principal amount of $750,000.00, plus accrued interest on the
Note, expenses and costs (collectively, the “Obligations”);


WHEREAS, Borrower and Lender desire to enter into this Agreement in order to set
forth their agreement regarding the extension of the Note by Lender;


NOW THEREFORE, intending to be legally bound, the parties hereto agree as
follows:


1.           Extension Period.  At the request of Borrower, Lender agrees to
extend the maturity date of the Note until December 31, 2015 (the “Extension
Period”), on the following conditions (the “Extension Conditions”):


 
(a)
Borrower will execute and deliver to Lender an amended and restated Note in the
amount of $1,000,000.00 in the form of Exhibit A attached hereto, with a
maturity date of December 31, 2015 (the “Restated Note”).



 
(b)Borrower will pay interest on the Restated Note at the rates and times set
forth in the Restated Note, and comply with all of the terms and conditions of
the Restated Note.



 
(c)
If the Court determines that Lender has the first and best lien on the funds at
BB&T, such funds will be paid to Lender to be applied as a principal payment on
the Restated Note.



 
(d)
Borrower agrees to pay to Lender all of Lender’s reasonable out of pocket costs
and expenses, including attorneys’ fees, in connection with this Agreement.



 
(e)
The Note will be due and payable in full on December 31, 2015 (the “Maturity
Date”). Notwithstanding anything to the contrary set forth in the Loan
Documents, the Obligations and all amounts due under the Loan Documents shall be
immediately due and payable on the Maturity Date.



 
(f)
The Loan Documents are hereby deemed to be amended to incorporate the
modifications set forth in this Agreement, including but not limited to the
Maturity Date.





2.           Termination of Extension Period.  (a)   If Borrower breaches any
Extension Condition, or if any Event of Default (as hereinafter defined) occurs
during the Extension Period (other than the Existing Defaults), the Extension
Period and all extensions, deferrals and indulgences granted by Lender under
this Agreement shall automatically terminate, and Lender shall thereupon have,
and shall be entitled to exercise, any and all rights and remedies which it may
have upon the occurrence of any Event of Default under any of the Loan Documents
and applicable law.


(b)           No extension, delay or inaction by Lender in the exercise of its
rights and remedies, and no continuing performance by Lender or Borrower under
the Note or the Loan Documents: (i) shall constitute: (A) a modification or an
alteration of the terms, conditions or covenants of the Note or the Loan
Documents, all of which remain in full force and effect; or (B) a waiver,
release or limitation upon Lender’s exercise of any of its rights and remedies
thereunder, all of which are hereby expressly reserved; or (ii) shall relieve or
release Borrower in any way from any of their duties, obligations, covenants or
agreements under the Note or the other Loan Documents or from the consequences
of the Existing Defaults or any other Event of Default thereunder.  Lender is
not obligated to waive the Existing Defaults or any other Event of
Default  which may occur after the date of this Agreement.
 
 
 
 


 
- 2 -

--------------------------------------------------------------------------------

 


 
 

 
3.           Security.  The Restated Note and the Obligations shall continue to
be secured by such Collateral as secured the Notes prior to the execution of
this Agreement, including but not limited to the Loan Documents, without change
or modification of any kind.


4.           Events of Default.  Borrower will be in default under the terms of
this Agreement upon the occurrence of any of the following events (“Event of
Default”):


a.    
Failure to make any payment to Lender when due or any payment made to Lender is
returned for any reason as “unpaid”;

b.    
Failure to execute any documents reasonably requested by Lender to evidence the
Obligations or perfect its security interests;

c.    
Any litigation is initiated against Borrower which litigation might materially
affect Lender’s rights hereunder or the likelihood of Lender receiving any
payments required hereby;

d.    
The occurrence of any Event of Default, as that term is defined in the Loan
Documents;

e.    
Any representation made herein to Lender is materially false or inaccurate when
made;

f.    
Lender deems itself insecure with respect to the repayment of the Obligations,
based upon facts or events unknown to Lender as of the date of this Agreement or
arising subsequent to the date of this Agreement;

g.    
Any material adverse change in the financial condition of Borrower; or

h.    
Borrower  breaches any provision of this Agreement.



Upon the occurrence of any Event of Default, (i) the full amount of the
Obligations, together with all accrued interest, shall be immediately due and
payable in full without notice or demand of any kind; (ii) Lender shall be
entitled to proceed with any and all rights and remedies available to it to
collect the Obligations and/or any other sums owed Lender; (iii)
Borrower  waives presentment, protest, notice of dishonor and notice of
non-payment; and (iv) the interest rate on the Obligations may be increased to
the Default Rate set forth in the Note, in Lender’s sole discretion, until the
Obligations are repaid in full, whether or not judgment shall be entered in
favor of Lender.


5.           Release.  Borrower hereby releases and/or forever discharges
Lender, including its members, managers, employees, agents, attorneys, officers,
directors, representatives and affiliates, (collectively “Lender Parties”) from
any and all claims, demands, actions, causes of action, liabilities, losses or
costs, whether known or unknown, which they have, may have, claim to have or
allege to have against Lender Parties as of the Execution Date, which relate to
this Agreement or the terms of this Agreement, or any instrument executed prior
to the date of this Agreement including the Loan Documents, and/or any other
actions taken or not taken by the Lender Parties in connection with the
Obligations prior to the Execution Date.


6.           General.


(a)           Borrower acknowledges that Lender has made no oral representations
to them with respect to this Agreement and that all prior understandings between
the parties are merged into the Agreement. This Agreement sets forth the entire
agreement of the parties with respect to the subject matter hereof and this
Agreement may not be modified or amended except in a writing signed by the
parties hereto.


(b)           Borrower represents to Lender that the Note and Loan Documents
constitute unconditional, absolute, valid and enforceable obligations of
Borrower.  Borrower has no defenses, set offs, counterclaims, discounts or
charges of any kind against Lender, its officers, directors, employees, agents
or attorneys with respect to the Note and Loan Documents which would or might
affect (a) the enforceability of any provisions of any of the Loan Documents or
(b) the collectability of sums advanced by Lender in connection with the
Obligations.
 
 
 
 

 
 
- 3 -

--------------------------------------------------------------------------------

 


 
 

 
(c)           This Agreement is entered into freely and voluntarily by Borrower,
and Borrower  has had the opportunity to have this Agreement reviewed by legal
counsel of their own choosing and acknowledges that they have reviewed this
Agreement, that their understanding of this Agreement is based upon such review
and not based upon any statements, representations or actions of Lender, and
that the execution of this Agreement is not under duress or coercion.


(d)           Each party to this Agreement agrees that the terms and conditions
of this Agreement are the result of arms-length negotiations between the parties
and that this Agreement shall not be construed in favor of or against any party
by reason of the extent to which any party, or its counsel, participated in the
drafting of this Agreement.


(e)           This Agreement will be binding upon and inure to the benefit of
Borrower and Lender and their respective successors and assigns.


(f)           All representations, warranties and covenants made by Borrower
herein will survive the execution and delivery of this Agreement.


(g)           This Agreement will, in all respects, be governed and construed in
accordance with the laws of the State of Ohio without regard to its conflict of
laws principles.


(h)           This Agreement may be executed in one or more counterparts, each
of which will be deemed an original and all of which together will constitute
one and the same instrument.


(i)           BORROWER  WAIVES THE RIGHT TO A TRIAL BY JURY OF ANY MATTERS
ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


(j)           EACH BORROWER  AUTHORIZES ANY ATTORNEY OF RECORD TO APPEAR FOR
THEM IN ANY COURT OF RECORD IN THE STATE OF OHIO, AFTER THE OBLIGATIONS BECOME
DUE AND PAYABLE, WHETHER BY THEIR TERMS OR UPON DEFAULT, TO WAIVE THE ISSUANCE
AND SERVICE OF PROCESS, AND RELEASE ALL ERRORS AND RIGHTS OF APPEAL, AND CONFESS
A JUDGMENT AGAINST THEM  IN FAVOR OF THE HOLDER OF SUCH OBLIGATIONS, FOR THE
PRINCIPAL AMOUNT OF SUCH OBLIGATIONS PLUS INTEREST THEREON, TOGETHER WITH COURT
COSTS AND ATTORNEYS' FEES.  STAY OF EXECUTION AND ALL EXEMPTIONS ARE HEREBY
WAIVED.  EACH BORROWER  ALSO AGREES THAT THE ATTORNEY ACTING FOR THEM AS SET
FORTH IN THIS PARAGRAPH MAY BE COMPENSATED BY LENDER FOR SUCH SERVICES, AND
BORROWER WAIVES ANY CONFLICT OF INTEREST CAUSED BY SUCH REPRESENTATION AND
COMPENSATION ARRANGEMENT.  IF AN OBLIGATION IS REFERRED TO AN ATTORNEY FOR
COLLECTION, AND THE PAYMENT IS OBTAINED WITHOUT THE ENTRY OF A JUDGMENT, THE
OBLIGOR WILL PAY TO THE HOLDER OF SUCH OBLIGATION ITS ATTORNEYS' FEES.
 
 
 
 

 


 
- 4 -

--------------------------------------------------------------------------------

 


 
 
 

 
WARNING - BY SIGNING THIS PAPER, YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL.  IF YOU DO NOT PAY ON TIME, A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT
OR ANY OTHER CAUSE.




HEALTHWAREHOUSE.COM, INC.
HWAREH.COM, INC.
                   
By: _/s/         Lalit Dhadphale___________                                    
By: _/s/         Lalit
Dhadphale__________                                        
Print Name:   Lalit Dhadphale
Print Name:   Lalit Dhadphale
Title:              President & Chief Executive Officer
Title:               President & Chief Executive Officer
   
HOCKS.COM, INC.
                     
By: _/s/         Lalit
Dhadphale__________                                       
 
Print Name:   Lalit Dhadphale
 
Title:              President & Chief Executive Officer
       
MELROSE CAPITAL ADVISORS, LLC
                     
By: _/s/  Timothy Reilly__________________                                 
 
Name:     Timothy Reilly
 
Title:       Managing Member



 
 
 
 
 

 


 
- 5 -

--------------------------------------------------------------------------------

 

